Exhibit 10.2

 

Amendment to Employment Agreement

 

This Amendment to the Employment Agreement (“Amendment”) is entered into by and
between Michael J. Cyrus (the “Executive”) and Cinergy effective as of May 24,
2005.

 

WHEREAS, Executive and Cinergy entered into an Employment Agreement dated
September 12, 2002 (“Employment Agreement”);

 

WHEREAS, the parties believe that a reassignment of responsibilities is
appropriate and mutually beneficial;

 

NOW, THEREFORE, BE IT RESOLVED That the Employment Agreement is amended as
follows, effective as of the date first specified above:

 

1.                                       Recital A and Section 2(a) of the
Employment Agreement is hereby amended by substituting the phrase “Chief
Executive Officer of the Commercial Business Unit of Cinergy” for “Chief
Executive Officer of the Regulated Businesses Business Unit” such that the
position held by Executive shall be Executive Vice President of the Company and
Chief Executive Officer of the Commercial Business Unit of Cinergy.

 

2.                                       This Amendment shall revise the
specific duties of the Executive only, and shall not otherwise affect the
validity or enforceability of the Employment Agreement.

 

3.                                       This Amendment is effective on the date
hereof and will continue in effect as provided in the Employment Agreement.

 

4.                                       Capitalized words or terms used in this
Amendment that are not herein defined shall have the meaning given to such term
in the Employment Agreement.

 

IN WITNESS WHEREOF, the Executive and Cinergy have caused this Amendment to be
executed as of the Effective Date.

 

 

CINERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ JAMES E. ROGERS

 

 

 

James E. Rogers

 

 

Chairman and

 

 

Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ MICHAEL J. CYRUS

 

 

Michael J. Cyrus

 

--------------------------------------------------------------------------------